J-S63008-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
            v.                            :
                                          :
KENYATTA WILLIAMS,                        :
                                          :
                    Appellant             :   No. 1091 EDA 2014

                   Appeal from the PCRA Order March 25, 2014,
                   Court of Common Pleas, Philadelphia County,
                 Criminal Division at No. CP-51-CR-1004231-1991

BEFORE: DONOHUE, MUNDY and MUSMANNO, JJ.

MEMORANDUM BY DONOHUE, J.:                      FILED NOVEMBER 04, 2015

      Kenyatta Williams (“Williams”) appeals from the order of court

dismissing his second petition filed pursuant to the Post Conviction Relief

Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”). We affirm.

      The PCRA court summarized the relevant factual and procedural

histories as follows:

                  On August 21, 1992, [Williams] was found
            guilty by a jury … of [f]irst [d]egree [murder],
            [r]obbery, [a]ggravated [a]ssault [], [c]riminal
            [c]onspiracy, and [p]ossessing [i]nstruments of
            [c]rime.    He was sentenced to life without the
            possibility of parole. [Williams] appealed, and the
            Superior Court affirmed the judgment of sentence on
            August 26, 1994. The Pennsylvania Supreme Court
            denied his petition for allowance of appeal on
            January 18, 1995.

                  On December 24, 1996, [Williams] filed a pro
            se PCRA petition. Counsel was appointed, and a “no
            merit” letter pursuant to Finley/Tuner [sic] was
J-S63008-15


           filed. After review, the [PCRA court] dismissed his
           first PCRA petition. [Williams] filed an appeal to the
           Superior Court, but his appeal was dismissed on
           February 17, 1999 for failure to file a brief.

                  On May 21, 2012, [Williams] filed the instant
           PCRA petition, his second.      After conducting an
           extensive and exhaustive review of these filings, the
           record and applicable case law, this Court found that
           [Williams’] petition for post[-]conviction collateral
           relief was untimely filed. Therefore, this Court did
           not have jurisdiction to consider [Williams’] PCRA
           petition and it was dismissed.

PCRA Court Opinion, 4/28/14, at 1-2 (footnote omitted).

      This appeal follows, in which Williams presents two issues for our

review, alleging ineffective assistance of trial and PCRA counsel. Williams’

Brief at 21, 34.1   Before we can consider these claims, we first must

determine whether the underlying PCRA petition was timely filed. It is well

established that “[t]he PCRA’s timeliness requirements are jurisdictional in

nature, and a court may not address the merits of the issues raised if the

PCRA petition was not timely filed.” Commonwealth v. Copenhefer, 941

A.2d 646, 648-49 (Pa. 2007).      The PCRA provides in relevant part as

follows:

           (1) Any petition under this subchapter, including a
           second or subsequent petition, shall be filed within
           one year of the date the judgment becomes final,
           unless the petition alleges and the petitioner proves
           that:


1
  Contrary to our Rules of Appellate Procedure, Williams, who is represented
by counsel in this appeal, has failed to include a statement of questions
involved in his appellate brief. See Pa.R.A.P. 2111(a).


                                   -2-
J-S63008-15


           (i) the failure to raise the claim previously was the
           result of interference by government officials with
           the presentation of the claim in violation of the
           Constitution or laws of this Commonwealth or the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that
           was recognized by the Supreme Court of the United
           States or the Supreme Court of Pennsylvania after
           the time period provided in this section and has been
           held by that court to apply retroactively.

           (2) Any petition invoking an exception provided in
           paragraph (1) shall be filed within 60 days of the
           date the claim could have been presented.

42 Pa.C.S.A. § 9545(b).

      Williams’ judgment of sentence became final on or about April 18,

1995, which marked the end of the period in which he had to seek review by

the United States Supreme Court.       See Commonwealth v. Dehart, 730

A.2d 991, 993 (Pa. Super 1999) (holding that judgment became final when

period for filing petition for writ of certiorari to the United States Supreme

Court lapsed). To be considered timely, therefore, Williams had to file any

PCRA petitions on or before April 18, 1996, unless he could establish an

exception contained in § 9545(b)(1).

      Before us now are Williams’ second PCRA petition, filed May 18, 2012,

and the four amendments thereto that he filed between August 23, 2012

and February 1, 2014. These filings are blatantly untimely, and so Williams



                                    -3-
J-S63008-15


was required to establish one of the exceptions to the time bar for the PCRA

court to consider the claims raised therein.

      In his second PCRA petition, Williams made numerous allegations of

ineffective assistance of counsel. He acknowledged the untimeliness of his

petition but attempted to establish the § 9545(b)(1)(iii) exception based

upon the United States Supreme Court’s decision in Martinez v. Ryan, __

U.S. __, 132 S.Ct. 1309 (2012). This Court has previously decided that the

United States Supreme Court’s decision in Martinez affects federal habeas

corpus law only and has no impact on how we interpret and apply the

PCRA’s time-bar.    Commonwealth v. Saunders, 60 A.3d 162, 165 (Pa.

Super. 2013) (“While Martinez represents a significant development in

federal habeas corpus law, it is of no moment with respect to the way

Pennsylvania courts apply the plain language of the time bar set forth in

section 9545(b)(1) of the PCRA.”).    Accordingly, reliance on Martinez will

not establish an exception to the PCRA’s time-bar.

      In his first and second amendments, Williams argued that the United

States Supreme Court’s decision in Miller v. Alabama, __ U.S. __, 132

S.Ct. 2455 (2012), created a newly-recognized constitutional right, thereby

establishing an exception to the PCRA’s time-bar. There is no merit to this

claim. As we have succinctly summarized, “[i]n Miller, the Supreme Court

of the United States recognized a constitutional right for juveniles under the

age of eighteen, holding that ‘mandatory life without parole for those under



                                     -4-
J-S63008-15


the age of [eighteen] at the time of their crimes violates the Eighth

Amendment’s     prohibition    against    ‘cruel   and   unusual   punishments.’”

Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa. Super. 2013).

However, the Supreme Court of Pennsylvania has held that the holding of

Miller does not apply retroactively. Commonwealth v. Cunningham, 81

A.3d 1, 7 (Pa. 2013).         Furthermore, even if Miller could be applied

retroactively, Williams would not be entitled to relief. Williams had already

turned eighteen at the time he committed the crimes underlying his

sentence.   Supplemental Addendum to PCRA Petition, 8/24/12, at 3.           This

Court has conclusively established that Miller does not create a newly

recognized constitutional right in individuals that were over the age of

eighteen at the time they committed their offenses.         Cintora, 69 A.3d at

764.

       Next, Williams raised claims of ineffective assistance of counsel,

unlawful detainment, and the trial court’s lack of jurisdiction over him

because of an illegal arrest.     With regard to the ineffectiveness claims,

Williams acknowledged that such claims “[are] not considered to be fall [sic]

within any of the three exceptions to the time bar.”         Third Supplemental

Addendum to Petition for Post Conviction Relief, 8/28/13, at 2 n.2. To the

extent that Williams attempted, again, to raise Martinez as the exception to

the time bar for these claims, his attempt fails for the reasons discussed

above. William does not attempt to establish a time bar exception for the



                                         -5-
J-S63008-15


remaining claims. “The PCRA squarely places upon the petitioner the burden

of proving an untimely petition fits within one of the three exceptions.”

Commonwealth v. Jones, 591, 54 A.3d 14, 17 (Pa. 2012).               Because

Williams failed in this regard, the PCRA court could not entertain these

claims.

       In his last amendment, Williams alleged two bases for relief: that the

trial court lacked jurisdiction over him due to a defective criminal complaint

and that he was unlawfully incarcerated because the trial court did not

reduce his judgment of sentence to writing. Fourth Supplemental Addendum

to Petition for Habeas Corpus Relief and Post Conviction Relief, 2/10/14, at

3-7.

       As noted by the PCRA court, the first of these claims is cognizable

under the PCRA. See 42 Pa.C.S.A. § 9543(a)(2)(viii) (providing that a claim

that a proceeding occurred before a tribunal without jurisdiction must be

raised under the PCRA).     Williams’ claim is that the because the criminal

complaint does not bear the seal of any issuing authority, the trial lacked

subject matter jurisdiction over his proceedings.       Fourth Supplemental

Addendum to Petition for Habeas Corpus Relief and Post Conviction Relief,

2/10/14, at 3-4. At no point in making this claim, however, does Williams

allege or establish an exception to the time bar.

       Williams also alleged that he was unlawfully detained because he was

incarcerated without a “[w]ritten [j]udgment of [s]entence [o]rder.” Id. at



                                     -6-
J-S63008-15


7. We agree with the PCRA court that this claim is not cognizable under the

PCRA.   See 42 Pa.C.S.A. § 9543(a)(2).2   Therefore, it was proper for the



2
  This statute provides that to be entitled to relief under the PCRA, a
petitioner must establish

           that the conviction or sentence resulted from one or
           more of the following:

           (i) A violation of the Constitution of this
           Commonwealth or the Constitution or laws of the
           United States which, in the circumstances of the
           particular case, so undermined the truth-determining
           process that no reliable adjudication of guilt or
           innocence could have taken place.

           (ii) Ineffective assistance of counsel which, in the
           circumstances of the particular case, so undermined
           the truth-determining process that no reliable
           adjudication of guilt or innocence could have taken
           place.

           (iii) A plea of guilty unlawfully induced where the
           circumstances make it likely that the inducement
           caused the petitioner to plead guilty and the
           petitioner is innocent.

           (iv) The improper obstruction by government officials
           of the petitioner's right of appeal where a
           meritorious appealable issue existed and was
           properly preserved in the trial court.

           (v) Deleted.

           (vi) The unavailability at the time of trial of
           exculpatory evidence that has subsequently become
           available and would have changed the outcome of
           the trial if it had been introduced.

           (vii) The imposition of a sentence greater than the
           lawful maximum.


                                   -7-
J-S63008-15


PCRA court to treat this as a habeas corpus claim. See Commonwealth v.

West, 938 A.2d 1034, 1044 (Pa. 2007) (holding claim that does not

implicate truth determining process or implicate the legality of the sentence

imposed falls outside of the PCRA and is properly addressed as petition for

writ of habeas corpus.).

     As this is not a PCRA claim, it is not subject to the PCRA’s jurisdictional

time bar. However, Williams does not challenge the PCRA court’s denial of

this claim on appeal. See Williams’ Brief at 21-43. As such, it is not before

us to review.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/4/2015




           (viii) A proceeding in a tribunal without jurisdiction.

42 Pa.C.S.A. § 9543(a)(2).


                                     -8-